71 U.S. 224 (____)
4 Wall. 224
EVANS
v.
PATTERSON.
Supreme Court of United States.

*226 Mr. Wilson, for the plaintiff in error.
Mr. Patterson, contra, submitted the case.
*229 Mr. Justice GRIER delivered the opinion of the court.
The bill of exceptions (so called) in this case, is a sort of abstract or index to the history of a case tried in the Western District of Pennsylvania. Protesting against attempts at mystifying the merits of a case by such records, we shall proceed to notice the single error which it is supposed that the court has committed in the charge to the jury.
*230 The case cannot be made intelligible without a brief notice of the very peculiar land law of Pennsylvania. The proprietors of the province, in the beginning, allowed no one man to locate and survey more than three hundred acres. To evade this rule in after times, it was the custom for speculators in land to make application in the names of third persons, and having obtained a warrant to take from them what was called a "deed-poll," or brief conveyance of their inchoate equitable claim.
Pennsylvania, until of late years, had no courts of equity. Hence, in an action of ejectment, the plaintiff might recover without showing a legal title. If he had a prior inchoate or equitable title, either as trustee or cestui que trust, he might recover. The courts treated the applicant, or warrantee, as trustee for the party who paid the purchase-money, or paid even the surveying fees; for the purchase-money, under the location or application system, was not paid at the time, and sometimes never. When the State succeeded to the title of the proprietors, the application system was abandoned, and warrants were granted on payment of the purchase-money for the number of acres for which his warrant called. Hence, where the claimant of the warrant was unable to show his deed-poll, he might recover by showing that he paid the purchase-money; that the warrantee, whose name was used, was therefore trustee for him. And an ejectment might also be maintained in the name of the warrantee, although he had no beneficial interest in the land, and had no knowledge of the institution of the suit. See Campbell v. Galbraith,[*] and also Ross v. Barker,[] which was decided on the title now in question.
To come to the history of the present case. Daniel Broadhead was the owner of the warrant in the name of William Barker. He had died intestate. The defendant in error had bought up the titles of the different heirs, and found Eli Evans, the father of the plaintiff in error, and others in possession, claiming title as settlers. But as the deed-poll from *231 Barker to Broadhead could not be found, the defendant in error brought his first ejectment in the name of the warrantee, and recovered. The objection was made that Patterson, the defendant in error, could not maintain his suit in such form. But the Supreme Court, in the cases above cited, determined that he could.
Afterwards, finding the same parties or their privies in possession (A.D. 1855), he brought another ejectment in his own name, and having found the lost deed-poll to Broadhead, he was able to deraign his title regularly from the original warrantee, and had another verdict and judgment in his favor.
In the case now before us, Elihu Evans, the plaintiff in error, had succeeded to the claim of his father, Eli Evans. On the trial, the defendant in error had again deraigned his title from Barker, the warrantee, and gave in evidence also his two former recoveries. As he had already shown a title regularly deraigned from the original warrantee, and the defendant Evans had shown no title at all, the two former verdicts were unnecessary, but were conclusive, according to the laws of Pennsylvania, between the same parties and their privies.
The only objection made by Evans was, to the conclusiveness of the two verdicts, because the first suit was in the name of Barker, and, as now appeared by the deed to Broadhead, that Barker had no title. When the recovery was had in his name, it was argued that such "verdict and judgment should not be counted." The record showed that at the time the first ejectment was brought, Patterson had bought up the title from Broadhead's heirs; that the suit was carried on by him in the name of the warrantee for his own use. No objection was made to the admission of the first verdict and judgment, because the parties defendant were not the same, or for want of privity between the defendant and the parties defendant in the former action. But it was contended that the first verdict and judgment "should not be counted against him" for want of privity between the plaintiffs. There was satisfactory evidence that Patterson *232 was the real party in interest, and conducted both suits, and had recovered, in the first suit, in the name of a trustee, and in the second, in his own name, as "cestui que trust" of the equitable estate  as where one suit was in a real or fictitious lease from John Doe, and the other in the name of Richard Roe. The jury were instructed that if they believed the evidence that Patterson was the real party in both suits, the two verdicts and judgments were conclusive.
But the plaintiff below having deraigned title from the warrantee, and the plaintiff in error having shown no title, the question as to the estoppel was of no importance, as the court were bound to instruct the jury, that without its aid their verdict should be the same.
The plaintiff in error, having failed to show any error in the record, the
JUDGMENT IS AFFIRMED.
NOTES
[*]  1 Watts, 78.
[]  5 Id. 391.